 



Exhibit 10.1
FHLMC Loan No. 940970155
The Waterford at Plano
MULTIFAMILY NOTE
MULTISTATE — FIXED TO FLOAT
(REVISION DATE 03-30-2006)

      US $8,685,000.00   Effective Date: As of June 9, 2006

     FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’
successors and assigns, “Borrower”), jointly and severally (if more than one)
promises to pay to the order of CAPMARK FINANCE INC., a California corporation,
the principal sum of Eight Million Six Hundred Eighty-Five Thousand and 00/100
Dollars (US $8,685,000.00), with interest on the unpaid principal balance, as
hereinafter provided.

  1.   Defined Terms.     (a)   As used in this Note:         “Adjustable
Interest Rate” means the variable annual interest rate calculated for each
Interest Adjustment Period so as to equal the Index Rate for such Interest
Adjustment Period (truncated at the fifth (5th) decimal place if necessary) plus
the Margin.         “Amortization Period” means a period of 300 full consecutive
calendar months.         “Base Recourse” means a portion of the Indebtedness
equal to zero percent (0%) of the original principal balance of this Note.      
  “Business Day” means any day other than a Saturday, a Sunday or any other day
on which Lender or the national banking associations are not open for business.
        “Default Rate” means (i) during the Fixed Rate Period, an annual
interest rate equal to four (4) percentage points above the Fixed Interest Rate;
and (ii) during the Extension Period, a variable annual interest rate equal to
four (4) percentage points above the Adjustable Interest Rate in effect from
time to time. However, at no time will the Default Rate exceed the Maximum
Interest Rate.         “Extended Maturity Date” means, if the Extension Period
becomes effective pursuant to this Note, the earlier of (i) July 1, 2016, and
(ii) the date on which the unpaid principal balance of this Note becomes due and
payable by acceleration or otherwise pursuant to the Loan Documents or the
exercise by Lender of any right or remedy thereunder.         “Extension Period”
means the twelve (12) consecutive calendar months period commencing on the
Scheduled Initial Maturity Date.

PAGE 1



--------------------------------------------------------------------------------



 



      “Fixed Interest Rate” means the annual interest rate of six and
twenty-nine hundredths percent (6.29%).         “Fixed Rate Period” means the
period beginning on the date of this Note and continuing through June 30, 2015.
        “Index Rate” means, for any Interest Adjustment Period, the Reference
Billâ Index Rate for such Interest Adjustment Period.         “Initial Maturity
Date” means the earlier of (i) July 1, 2015 (the “Scheduled Initial Maturity
Date”), and (ii) the date on which the unpaid principal balance of this Note
becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy thereunder.        
“Installment Due Date” means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The “First Installment Due Date”
under this Note is August 1, 2006.         “Interest Adjustment Period” means
each successive one calendar month period during the Extension Period and until
the entire Indebtedness is paid in full.         “Lender” means the holder from
time to time of this Note.         “LIBOR Index” means the British Bankers
Association’s (BBA) one (1) month LIBOR Rate for United States Dollar deposits,
as displayed on the LIBOR Index Page used to establish the LIBOR Index Rate.    
    “LIBOR Index Rate” means, for any Interest Adjustment Period after the first
Interest Adjustment Period, the BBA’s LIBOR Rate for the LIBOR Index released by
the BBA most recently preceding the first day of such Interest Adjustment
Period, as such LIBOR Rate is displayed on the LIBOR Index Page. The LIBOR Index
Rate for the first Interest Adjustment Period means the British Bankers
Association’s (BBA) LIBOR Rate for the LIBOR Index released by the BBA most
recently preceding the first day of the month in which the first Interest
Adjustment Period begins, as such LIBOR Rate is displayed on the LIBOR Index
Page. “LIBOR Index Page” is the Bloomberg L.P., page “BBAM”, or such other page
for the LIBOR Index as may replace page BBAM on that service, or at the option
of Lender (i) the applicable page for the LIBOR Index on another service which
electronically transmits or displays BBA LIBOR Rates, or (ii) any publication of
LIBOR rates available from the BBA. In the event the BBA ceases to set or
publish a LIBOR rate/interest settlement rate for the LIBOR Index, Lender will
designate an alternative index, and such alternative index shall constitute the
LIBOR Index Page.         “Loan” means the loan evidenced by this Note.        
“Margin” means two and three-quarters (2.75) percentage points (275 basis
points).         “Maturity Date” means the Extended Maturity Date unless
pursuant to Section 3(e) of this Note the Extension Period does not or cannot
become effective, in which case the Maturity Date means the Initial Maturity
Date.

PAGE 2



--------------------------------------------------------------------------------



 



      “Maximum Interest Rate” means the rate of interest that results in the
maximum amount of interest allowed by applicable law.         “Prepayment
Premium Period” means the period during which, if a prepayment of principal
occurs, a prepayment premium will be payable by Borrower to Lender. The
Prepayment Premium Period is the period from and including the date of this Note
until but not including the first day of the Window Period. For this Note, the
Prepayment Premium Period equals the Yield Maintenance Period.        
“Reference Billsâ” means the unsecured general obligations of the Federal Home
Loan Mortgage Corporation (“Freddie Mac”) designated by Freddie Mac as
“Reference Billsâ Securities” and having original durations to maturity most
comparable to the term of the Reference Bill Index, and issued by Freddie Mac at
regularly scheduled auctions. In the event Freddie Mac shall at any time cease
to designate any unsecured general obligations of Freddie Mac as “Reference
Bills Securities”, then at the option of Lender (i) Lender may select from time
to time another unsecured general obligation of Freddie Mac having original
durations to maturity most comparable to the term of the Reference Bill Index
and issued by Freddie Mac at regularly scheduled auctions, and the term
“Reference Bills” as used in this Note shall mean such other unsecured general
obligations as selected by Lender; or (ii) for any one or more Interest
Adjustment Periods, Lender may use the applicable LIBOR Index Rate as the Index
Rate for such Interest Adjustment Period(s).         “Reference Bill Index”
means the one-month Reference Bills. One-month reference bills have original
durations to maturity of approximately 30 days.         “Reference Bill Index
Rate” means, for any Interest Adjustment Period after the first Interest
Adjustment Period, the Money Market Yield for the Reference Bills as established
by the Reference Bill auction conducted by Freddie Mac most recently preceding
the first day of such Interest Adjustment Period, as displayed on the Reference
Bill Index Page. The Reference Bill Index Rate for the first Interest Adjustment
Period means the Money Market Yield for the Reference Bills as established by
the Reference Bill auction conducted by Freddie Mac most recently preceding the
first day of the month in which the first Interest Adjustment Period begins, as
displayed on the Reference Bill Index Page. The “Reference Bill Index Page” is
the Freddie Mac Debt Securities Web Page (accessed via the Freddie Mac internet
site at www.freddiemac.com), or at the option of Lender, any publication of
Reference Bills auction results available from Freddie Mac. However, if Freddie
Mac has not conducted a Reference Bill auction within the 60-calendar day period
prior to the first day of an Interest Adjustment Period, the Reference Bill
Index Rate for such Interest Adjustment Period will be the LIBOR Index Rate for
such Interest Adjustment Period.         “Remaining Amortization Period” means,
at any point in time, the number of consecutive calendar months equal to the
number of months in the Amortization Period minus the number of scheduled
monthly installments of principal and interest that have elapsed since the date
of this Note.         “Security Instrument” means the multifamily mortgage, deed
to secure debt or deed of trust effective as of the effective date of this Note,
from Borrower to or for the benefit of Lender and securing this Note.

PAGE 3



--------------------------------------------------------------------------------



 



      “Treasury Security” means the 4.25% U.S. Treasury Security due August 15,
2015.         “Window Period” means the Extension Period.         “Yield
Maintenance Period” means the period from and including the date of this Note
until but not including the Scheduled Initial Maturity Date.

     (b) Other capitalized terms used but not defined in this Note shall have
the meanings given to such terms in the Security Instrument.
     2. Address for Payment. All payments due under this Note shall be payable
at 200 Witmer Road, Post Office Box 809, Horsham, Pennsylvania 19044, Attn:
Servicing — Account Manager, or such other place as may be designated by Notice
to Borrower from or on behalf of Lender.
     3. Payments.
     (a) During the Fixed Rate Period, interest will accrue on the outstanding
principal balance of this Note at the Fixed Interest Rate, subject to the
provisions of Section 8 of this Note. During the Extension Period, interest will
accrue on the outstanding principal balance of this Note at the Adjustable
Interest Rate, subject to the provisions of Section 8 of this Note.
     (b) Interest under this Note shall be computed, payable and allocated on
the basis of an actual/360 interest calculation schedule (interest is payable
for the actual number of days in each month, and each month’s interest is
calculated by multiplying the unpaid principal amount of this Note as of the
first day of the month for which interest is being calculated by the Fixed
Interest Rate (during the Fixed Rate Period) or the applicable Adjustable
Interest Rate (during the Extension Period), dividing the product by 360, and
multiplying the quotient by the number of days in the month for which interest
is being calculated). For convenience in determining the amount of a monthly
installment of principal and interest under this Note, Lender will use a 30/360
interest calculation payment schedule (each year is treated as consisting of
twelve 30-day months). However, as provided above, the portion of the monthly
installment actually payable as and allocated to interest will be based upon an
actual/360 interest calculation schedule, and the amount of each installment
attributable to principal and the amount attributable to interest will vary
based upon the number of days in the month for which such installment is paid.
Each monthly payment of principal and interest will first be applied to pay in
full interest due, and the balance of the monthly payment paid by Borrower will
be credited to principal.
     (c) Unless disbursement of principal is made by Lender to Borrower on the
first day of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note. Except as provided in this Section 3(c) and in
Section 10, accrued interest will be payable in arrears.
     (d) Beginning on the First Installment Due Date, and continuing until and
including the monthly installment due on the Initial Maturity Date, principal
and accrued interest shall be payable by Borrower in consecutive monthly
installments due and payable on the first day of each calendar month. The amount
of the monthly installment of principal and interest payable pursuant to this
Section 3(d) on an Installment Due Date shall be Fifty-Seven Thousand Five
Hundred Seven and 21/100 Dollars ($57,507.21).

PAGE 4



--------------------------------------------------------------------------------



 



     (e) Except as otherwise provided in this Section 3(e), all remaining
Indebtedness, including all principal and interest, shall be due and payable by
Borrower on the Initial Maturity Date. However, so long as (i) the Initial
Maturity Date has not occurred prior to the Scheduled Initial Maturity Date, and
(ii) no Event of Default or event or circumstance which, with the giving of
notice or passage of time or both, could constitute an Event of Default exists
on the Scheduled Initial Maturity Date, then the Extension Period automatically
will become effective and the date for full payment of the Indebtedness
automatically shall be extended until the Extended Maturity Date. If the
Extension Period becomes effective, monthly installments of principal and
interest or interest only will be payable during the Extension Period as
provided in Section 3(f). Anything in Section 21 of the Security Instrument to
the contrary notwithstanding, during the Extension Period, Borrower will not
request that Lender consent to, and Lender will not consent to, a Transfer that,
absent such consent, would constitute an Event of Default.
     (f) If the Extension Period becomes effective, beginning on August 1, 2015,
and continuing until and including the monthly installment due on the Extended
Maturity Date, principal and accrued interest shall be payable by Borrower in
consecutive monthly installments due and payable on the first day of each
calendar month. The amount of the monthly installment of principal and interest
payable pursuant to this Section 3(f) on an Installment Due Date shall be
calculated so as to equal the monthly payment amount which would be payable on
the Installment Due Date as if the unpaid principal balance of this Note as of
the first day of the Interest Adjustment Period immediately preceding the
Installment Due Date was to be fully amortized, together with interest thereon
at the Adjustable Interest Rate in effect for such Interest Adjustment Period,
in equal consecutive monthly payments paid on the first day of each calendar
month over the Remaining Amortization Period.
     (g) During the Extension Period, Lender shall provide Borrower with Notice,
given in the manner specified in the Security Instrument, of the amount of each
monthly installment due under this Note. However, if Lender has not provided
Borrower with prior notice of the monthly payment due on any Installment Due
Date, then Borrower shall pay on that Installment Due Date an amount equal to
the monthly installment payment for which Borrower last received notice. If
Lender at any time determines that Borrower has paid one or more monthly
installments in an incorrect amount because of the operation of the preceding
sentence, or because Lender has miscalculated the Adjustable Interest Rate or
has otherwise miscalculated the amount of any monthly installment, then Lender
shall give notice to Borrower of such determination. If such determination
discloses that Borrower has paid less than the full amount due for the period
for which the determination was made, Borrower, within 30 calendar days after
receipt of the notice from Lender, shall pay to Lender the full amount of the
deficiency. If such determination discloses that Borrower has paid more than the
full amount due for the period for which the determination was made, then the
amount of the overpayment shall be credited to the next installment(s) of
interest only or principal and interest, as applicable, due under this Note (or,
if an Event of Default has occurred and is continuing, such overpayment shall be
credited against any amount owing by Borrower to Lender).
     (h) All payments under this Note shall be made in immediately available
U.S. funds.
     (i) Any regularly scheduled monthly installment of interest only or
principal and interest payable pursuant to this Section 3 that is received by
Lender before the date it is due shall be deemed to have been received on the
due date for the purpose of calculating interest due.
     (j) Any accrued interest remaining past due for 30 days or more, at
Lender’s discretion, may be added to and become part of the unpaid principal
balance of this Note and any reference to “accrued interest” shall refer to
accrued interest which has not become part of the unpaid principal balance. Any
amount added to principal pursuant to the Loan Documents shall bear interest at
the applicable rate or rates specified in this Note and shall be payable with
such interest upon demand by Lender and absent such demand, as provided in this
Note for the payment of principal and interest.

PAGE 5



--------------------------------------------------------------------------------



 



     (k) In accordance with Section 14, interest charged under this Note cannot
exceed the Maximum Interest Rate. If the Adjustable Interest Rate at any time
exceeds the Maximum Interest Rate, resulting in the charging of interest
hereunder to be limited to the Maximum Interest Rate, then any subsequent
reduction in the Adjustable Interest Rate shall not reduce the rate at which
interest under this Note accrues below the Maximum Interest Rate until the total
amount of interest accrued hereunder equals the amount of interest which would
have accrued had the Adjustable Interest Rate at all times been in effect.
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Borrower agrees that neither Lender’s acceptance
of a payment from Borrower in an amount that is less than all amounts then due
and payable nor Lender’s application of such payment shall constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
     5. Security. The Indebtedness is secured by, among other things, the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender as to collateral for the Indebtedness.
     6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, any prepayment premium
payable under Section 10, and all other amounts payable under this Note and any
other Loan Document, shall at once become due and payable, at the option of
Lender, without any prior notice to Borrower (except if notice is required by
applicable law, then after such notice). Lender may exercise this option to
accelerate regardless of any prior forbearance. For purposes of exercising such
option, Lender shall calculate the prepayment premium as if prepayment occurred
on the date of acceleration. If prepayment occurs thereafter, Lender shall
recalculate the prepayment premium as of the actual prepayment date.
     7. Late Charge.
     (a) If any monthly installment of interest or principal and interest or
other amount payable under this Note or under the Security Instrument or any
other Loan Document is not received in full by Lender (i) during the Fixed Rate
Period, within ten (10) days after the installment or other amount is due, or
(ii) during the Extension Period, within five (5) days after the installment or
other amount is due, counting from and including the date such installment or
other amount is due (unless applicable law requires a longer period of time
before a late charge may be imposed, in which event such longer period shall be
substituted), Borrower shall pay to Lender, immediately and without demand by
Lender, a late charge equal to five percent (5%) of such installment or other
amount due (unless applicable law requires a lesser amount be charged, in which
event such lesser amount shall be substituted).
     (b) Borrower acknowledges that its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan
and that it is extremely difficult and impractical to determine those additional
expenses. Borrower agrees that the late charge payable pursuant to this Section
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional expenses Lender will incur
by reason of such late payment. The late charge is payable in addition to, and
not in lieu of, any interest payable at the Default Rate pursuant to Section 8.
     8. Default Rate.
     (a) So long as (i) any monthly installment under this Note remains past due
for thirty (30) days or more or (ii) any other Event of Default has occurred and
is continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note shall

PAGE 6



--------------------------------------------------------------------------------



 



accrue on the unpaid principal balance from the Installment Due Date of the
first such unpaid monthly installment or the occurrence of such other Event of
Default, as applicable, at the Default Rate.
     (b) From and after the Maturity Date, the unpaid principal balance shall
continue to bear interest at the Default Rate until and including the date on
which the entire principal balance is paid in full.
     (c) Borrower acknowledges that (i) its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for thirty (30) days or more, Lender will incur additional costs and expenses
arising from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities; and (iii) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any monthly installment under this Note is delinquent for
thirty (30) days or more or any other Event of Default has occurred and is
continuing, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of the Borrower’s delinquent
payment and the additional compensation Lender is entitled to receive for the
increased risks of nonpayment associated with a delinquent loan.
     9. Limits on Personal Liability.
     (a) Except as otherwise provided in this Section 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability shall not limit or
impair Lender’s enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.
     (b) Borrower shall be personally liable to Lender for the amount of the
Base Recourse, plus any other amounts for which Borrower has personal liability
under this Section 9.
     (c) In addition to the Base Recourse, Borrower shall be personally liable
to Lender for the repayment of a further portion of the Indebtedness equal to
any loss or damage suffered by Lender as a result of the occurrence of any of
the following events:

  (i)   Borrower fails to pay to Lender upon demand after an Event of Default
all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument and the amount of all security deposits collected by Borrower from
tenants then in residence. However, Borrower will not be personally liable for
any failure described in this subsection (i) if Borrower is unable to pay to
Lender all Rents and security deposits as required by the Security Instrument
because of a valid order issued in a bankruptcy, receivership, or similar
judicial proceeding.     (ii)   Borrower fails to apply all insurance proceeds
and condemnation proceeds as required by the Security Instrument. However,
Borrower will not be personally liable for any failure described in this
subsection (ii) if Borrower is unable to apply insurance or condemnation
proceeds as

PAGE 7



--------------------------------------------------------------------------------



 



      required by the Security Instrument because of a valid order issued in a
bankruptcy, receivership, or similar judicial proceeding.     (iii)   Borrower
fails to comply with Section 14(g) or (h) of the Security Instrument relating to
the delivery of books and records, statements, schedules and reports.     (iv)  
Borrower fails to pay when due in accordance with the terms of the Security
Instrument the amount of any item below marked “Deferred”; provided however,
that if no item is marked “Deferred”, this Section 9(c)(iv) shall be of no force
or effect.

         
 
  [Deferred]   Hazard Insurance premiums or other insurance premiums,
 
  [Collect]   Taxes,
 
  [Deferred]   water and sewer charges (that could become a lien on the
Mortgaged Property),
 
  [N/A]   ground rents,
 
  [Deferred]   assessments or other charges (that could become a lien on the
Mortgaged Property)

     (d) In addition to the Base Recourse, Borrower shall be personally liable
to Lender for:
     (i) the performance of all of Borrower’s obligations under Section 18 of
the Security Instrument (relating to environmental matters);
     (ii) the costs of any audit under Section 14(g) of the Security Instrument;
and
     (iii) any costs and expenses incurred by Lender in connection with the
collection of any amount for which Borrower is personally liable under this
Section 9, including Attorneys’ Fees and Costs and the costs of conducting any
independent audit of Borrower’s books and records to determine the amount for
which Borrower has personal liability.
     (e) All payments made by Borrower with respect to the Indebtedness and all
amounts received by Lender from the enforcement of its rights under the Security
Instrument and the other Loan Documents shall be applied first to the portion of
the Indebtedness for which Borrower has no personal liability.
     (f) Notwithstanding the Base Recourse, Borrower shall become personally
liable to Lender for the repayment of all of the Indebtedness upon the
occurrence of any of the following Events of Default:
     (i) Borrower’s ownership of any property or operation of any business not
permitted by Section 33 of the Security Instrument;
     (ii) a Transfer (including, but not limited to, a lien or encumbrance) that
is an Event of Default under Section 21 of the Security Instrument, other than a
Transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company; or
     (iii) fraud or written material misrepresentation by Borrower or any
officer, director, partner, member or employee of Borrower in

PAGE 8



--------------------------------------------------------------------------------



 



connection with the application for or creation of the Indebtedness or any
request for any action or consent by Lender.
     (g) To the extent that Borrower has personal liability under this
Section 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Mortgaged Property
or any other security, or pursued any rights against any guarantor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. To the fullest extent permitted by
applicable law, in any action to enforce Borrower’s personal liability under
this Section 9, Borrower waives any right to set off the value of the Mortgaged
Property against such personal liability.
     10. Voluntary and Involuntary Prepayments.
     (a) Any receipt by Lender of principal due under this Note prior to the
Maturity Date, other than principal required to be paid in monthly installments
pursuant to Section 3, constitutes a prepayment of principal under this Note.
Without limiting the foregoing, any application by Lender, prior to the Maturity
Date, of any proceeds of collateral or other security to the repayment of any
portion of the unpaid principal balance of this Note constitutes a prepayment
under this Note.
     (b) Borrower may voluntarily prepay all of the unpaid principal balance of
this Note on an Installment Due Date so long as Borrower designates the date for
such prepayment in a Notice from Borrower to Lender given at least 30 days prior
to the date of such prepayment. If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 10 only, the term “Installment Due Date” shall
mean the Business Day immediately preceding the scheduled Installment Due Date.
     (c) Notwithstanding subsection (b) above, Borrower may voluntarily prepay
all of the unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
subsection (b) and meets the other requirements set forth in this subsection.
Borrower acknowledges that Lender has agreed that Borrower may prepay principal
on a Business Day other than an Installment Due Date only because Lender shall
deem any prepayment received by Lender on any day other than an Installment Due
Date to have been received on the Installment Due Date immediately following
such prepayment and Borrower shall be responsible for all interest that would
have been due if the prepayment had actually been made on the Installment Due
Date immediately following such prepayment.
     (d) Unless otherwise expressly provided in the Loan Documents, Borrower may
not voluntarily prepay less than all of the unpaid principal balance of this
Note. In order to voluntarily prepay all or any part of the principal of this
Note, Borrower must also pay to Lender, together with the amount of principal
being prepaid, (i) all accrued and unpaid interest due under this Note, plus
(ii) all other sums due to Lender at the time of such prepayment, plus (iii) any
prepayment premium calculated pursuant to Section 10(e).
     (e) Except as provided in Section 10(f), a prepayment premium shall be due
and payable by Borrower in connection with any prepayment of principal under
this Note during the Prepayment Premium Period. The prepayment premium shall be
whichever is the greater of subsections (A) and (B) below:

  (A)   1.0% of the amount of principal being prepaid; or     (B)   the product
obtained by multiplying:

PAGE 9



--------------------------------------------------------------------------------



 



  (1)   the amount of principal being prepaid or accelerated,         by     (2)
  the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment
Rate,         by     (3)   the Present Value Factor.

For purposes of subsection (B), the following definitions shall apply:
     Monthly Note Rate: one-twelfth (1/12) of the Fixed Interest Rate, expressed
as a decimal calculated to five digits.
     Prepayment Date: in the case of a voluntary prepayment, the date on which
the prepayment is made; in the case of the application by Lender of collateral
or security to a portion of the principal balance, the date of such application.
     Assumed Reinvestment Rate: one-twelfth (1/12) of the yield rate, as of the
date 5 Business Days before the Prepayment Date, on the Treasury Security, as
reported in The Wall Street Journal, expressed as a decimal calculated to five
digits. In the event that no yield is published on the applicable date for the
Treasury Security, Lender, in its discretion, shall select the non-callable
Treasury Security maturing in the same year as the Treasury Security with the
lowest yield published in The Wall Street Journal as of the applicable date. If
the publication of such yield rates in The Wall Street Journal is discontinued
for any reason, Lender shall select a security with a comparable rate and term
to the Treasury Security. The selection of an alternate security pursuant to
this Section shall be made in Lender’s discretion.
     Present Value Factor: the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:
     (FORMULA) [d37064d3706401.gif]
     n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.

PAGE 10



--------------------------------------------------------------------------------



 



ARR = Assumed Reinvestment Rate
     (f) Notwithstanding any other provision of this Section 10, no prepayment
premium shall be payable with respect to (i) any prepayment made during the
Window Period, or (ii) any prepayment occurring as a result of the application
of any insurance proceeds or condemnation award under the Security Instrument.
     (g) Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.
     (h) Borrower recognizes that any prepayment of any of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from an
Event of Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment. Borrower
further acknowledges that any lockout and the prepayment premium provisions of
this Note are a material part of the consideration for the Loan, and that the
terms of this Note are in other respects more favorable to Borrower as a result
of the Borrower’s voluntary agreement to the lockout and prepayment premium
provisions.
     11. Costs and Expenses. To the fullest extent allowed by applicable law,
Borrower shall pay all expenses and costs, including Attorneys’ Fees and Costs
incurred by Lender as a result of any default under this Note or in connection
with efforts to collect any amount due under this Note, or to enforce the
provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.
     12. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     13. Waivers. Borrower and all endorsers and guarantors of this Note and all
other third party obligors waive presentment, demand, notice of dishonor,
protest, notice of acceleration, notice of intent to demand or accelerate
payment or maturity, presentment for payment, notice of nonpayment, grace, and
diligence in collecting the Indebtedness.
     14. Loan Charges (Texas Only). Borrower and Lender intend at all times to
comply with the law of the State of Texas governing the Maximum Interest Rate or
maximum amount of interest payable on or in connection with this Note and the
Indebtedness (or applicable United States federal law to the extent that it
permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount payable under this
Note or under any other Loan Document, or contracted for, charged, taken,
reserved or received with respect to the Indebtedness, or as a result of
acceleration of the maturity of this Note, or if any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by any

PAGE 11



--------------------------------------------------------------------------------



 



applicable law, then Borrower and Lender expressly intend that all excess
amounts collected by Lender shall be applied to reduce the unpaid principal
balance of this Note (or, if this Note has been or would thereby be paid in
full, shall be refunded to Borrower), and the provisions of this Note, the
Security Instrument and any other Loan Documents immediately shall be deemed
reformed and the amounts thereafter collectible under this Note or any other
Loan Document reduced, without the necessity of the execution of any new
documents, so as to comply with any applicable law, but so as to permit the
recovery of the fullest amount otherwise payable under this Note or any other
Loan Document. The right to accelerate the Maturity Date of this Note does not
include the right to accelerate any interest, which has not otherwise accrued on
the date of such acceleration, and Lender does not intend to collect any
unearned interest in the event of acceleration. All sums paid or agreed to be
paid to Lender for the use, forbearance or detention of the Indebtedness shall,
to the extent permitted by any applicable law, be amortized, prorated, allocated
and spread throughout the full term of the Indebtedness until payment in full so
that the rate or amount of interest on account of the Indebtedness does not
exceed the applicable usury ceiling. Notwithstanding any provision contained in
this Note, the Security Instrument or any other Loan Document that permits the
compounding of interest, including any provision by which any accrued interest
is added to the principal amount of this Note, the total amount of interest that
Borrower is obligated to pay and Lender is entitled to receive with respect to
the Indebtedness shall not exceed the amount calculated on a simple (i.e.,
non-compounded) interest basis at the maximum rate on principal amounts actually
advanced to or for the account of Borrower, including all current and prior
advances and any advances made pursuant to the Security Instrument or other Loan
Documents (such as for the payment of taxes, insurance premiums and similar
expenses or costs).
     15. Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.
     16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     17. Governing Law. This Note shall be governed by the law of the Property
Jurisdiction.
     18. Captions. The captions of the Sections of this Note are for convenience
only and shall be disregarded in construing this Note.
     19. Notices; Written Modifications.
     (a) All Notices, demands and other communications required or permitted to
be given pursuant to this Note shall be given in accordance with Section 31 of
the Security Instrument.
     (b) Any modification or amendment to this Note shall be ineffective unless
in writing signed by the party sought to be charged with such modification or
amendment; provided, however, that in the event of a Transfer under the terms of
the Security Instrument that requires Lender’s consent, any or some or all of
the Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.
     20. Consent to Jurisdiction and Venue. Borrower agrees that any controversy
arising under or in relation to this Note may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction shall have jurisdiction over all controversies that
shall arise under or in relation to this Note. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Note is intended to
limit any right that Lender may have to

PAGE 12



--------------------------------------------------------------------------------



 



bring any suit, action or proceeding relating to matters arising under this Note
in any court of any other jurisdiction.
     21. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
     22. State-Specific Provisions. N/A.
     ATTACHED EXHIBIT. The Exhibit noted below, if marked with an “X” in the
space provided, is attached to this Note:
          þ Exhibit A            Modifications to Multifamily Note
     IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

PAGE 13



--------------------------------------------------------------------------------



 



                      TRIAD SENIOR LIVING II, L.P., a Texas
        limited partnership    
 
                    By:   Capital Senior Living Properties 5, Inc., a Delaware
corporation, its general partner    
 
               
 
      By:   /s/ Ralph Beattie    
 
         
 
Ralph Beattie
Vice President    
 
                    75-2782784                   Borrower’s Social
Security/Employer ID Number    

PAGE 14



--------------------------------------------------------------------------------



 



PAY TO THE ORDER OF FEDERAL HOME LOAN MORTGAGE
CORPORATION, WITHOUT RECOURSE.
CAPMARK FINANCE INC., a California corporation

         
By:
  /s/ Max W. Foore    
 
       
 
  Max W. Foore    
 
  Vice President    
 
       

FHLMC Loan No. 940970155

PAGE 15



--------------------------------------------------------------------------------



 



EXHIBIT A
MODIFICATIONS TO MULTIFAMILY NOTE
The following modifications are made to the text of the Note that precedes this
Exhibit.

1.   The third and fourth sentences of Section 3(b) are deleted and replaced
with the following:       “However, as provided above, the portion of the
monthly installment actually payable as and allocated to interest will be based
upon an actual/360 interest calculation schedule, and the amount of each
installment will vary based upon the number of days in the month for which such
installment is paid.”   2.   Section 9(c)(i) is amended by adding the following
at the end of the first sentence thereof:       “and not applied pursuant to the
terms of the tenant’s lease.”   3.   In Section 9(c)(i) and 9(c)(ii), the word
“valid” is hereby deleted.

PAGE A-1